Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after a Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
Claims 1-78 are in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 4, 18, 34, 47, 51, 63, and 70-75 are amended
	- claims 2, 3, 9, 20, 30- 33, 35, 36, 42, and 53 are cancelled
	- claims 76-78 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 04/05/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENTS

Regarding claims 1, 18, 34, 51, and 63 previously indicated as patentable in the Notice of Allowance issued on 01/18/2022, Applicant's arguments see " the claims as amended still recite the Office indicated patentable subject matter. Specifically, the claims still recite that the control message “comprises a location area update directed to a network entity of a wireless communication network” and still recite “wherein the UE environmental status information relates to managing the connection with the UE by an associated wireless communication network.” Thus, the Office’s indication for patentability is still present. Additionally, the claims also recite that the control message further includes a location area update directed to a network entity. Accordingly, the amended claims remain allowable.", on page 22, filed 04/05/2022, with respect to Velev, in view of Aghili, Fox, and further in view of Ogawa, have been fully considered and are persuasive. The previous reasons for allowance are still maintained.


Allowable Subject Matter

Claims 1, 4-8, 10-19, 21-29, 34, 37-41, 43-52, and 54-78 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Independent Claims 1, 18, 34, 51, and 63 is the inclusion of the limitation, "the transmitting is performed in response to detecting a change in UE environmental status information" in combination of the limitation “wherein the UE environmental status information relates to managing the connection with the UE by an associated wireless communication network". These limitations, as incorporated into other limitations of the Independent Claims 1, 18, 34, 51, and 63 are neither known from, nor rendered obvious by, the available prior arts. In the Board’s decision on 05/28/2021 from the previous appeal, the Board found that the Office’s previous combination of Velev, Aghili, and Fox does not disclose transmitting the claimed control message in response to detecting a change in UE environmental status information (Decision On Appeal on page 11). Specifically, the Board found that Velev and Fox do not disclose transmission in response to detecting a change.
The primary reason for the allowance of the Independent Claims 70, 72, 73, and 75 is the inclusion of the limitation, "the UE environmental status information comprises an estimated duration for a mobility level of the UE . This limitation, as incorporated into other limitations of the Independent Claims 70, 72, 73, and 75 are neither known from, nor rendered obvious by, the available prior arts. In the Board’s decision on 05/28/2021 from the previous appeal, the Board found that the Velev does not disclose an estimated duration for a mobility level of the UE (Decision On Appeal on page 10). Specifically, the Board found that Velev’s timer is for postponing release of radio resources if they will be used by the UE within a certain period of time, rather than for estimating a duration of time.
Claims 4-8, 10-17, 65, 67-68, and 76 depend on base claim 1; claims 19, 21-29, 66, 69, and 77 depend on base claim 18; claims 32, 37-41, 43-50 depend on base claim 34; claims 52, 54-62 depend on base claim 51; claim 64 depends on base claim 63; claim 71 and 78 depend on base claim 70; claim 74 depends on base claim 73; therefore, these claims are considered allowable on the basis as the base claims as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 18, 34, 51, 63, 70, and 73 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 18, 34, 51, 63, 70, and 73.
The Applicant is reminded again that the instant application, regardless of the above reasons for allowance, would only be allowed when all of the rejections made in this Office action have been successfully overcome by the Applicant’s appropriate course of actions; or persuasively prove otherwise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/GARY MUI/Primary Examiner, Art Unit 2464